306 N.Y. 636 (1953)
Beckie Rapoport et al., Appellants,
v.
City of New York, Respondent.
Court of Appeals of the State of New York.
Argued October 19, 1953.
Decided November 25, 1953
Bernard Meyerson, Irving Coopersmith and Louis Dubow for appellants.
Denis M. Hurley, Corporation Counsel (Alfred Weinstein, Seymour B. Quel and Fred Iscol of counsel), for respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ. Taking no part: VAN VOORHIS, J.
Judgment affirmed, with costs; no opinion.